                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


In re: TSAWD Holdings, Inc., et al.,  :
                                      :
                           Debtors.   :
__________________________________ :
                                      :
WILMINGTON SAVINGS FUND               :
SOCIETY, FSB, as Successor            :
Administrative and Collateral Agent,  :
                                      :
                           Appellant, :
                                      :
       v.                             :          C. A. No. 18-1923-RGA
                                      :
PERFORMANCE APPAREL CORP.,            :          Bankruptcy Case No. 16-50317
also known as Hot Chillys, Inc.,      :          BAP No. 18-60
                                      :
                           Appellee.  :


                                  RECOMMENDATION

              At Wilmington this 8th day of March, 2019.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, counsel provided a joint letter on or before December 20, 2018.

regarding their respective client’s position on mediation and the bases for their

positions.1 As a result of the parties’ joint letter, a teleconference was held on January

10, 2019 for further review and discussion with counsel to determine the

appropriateness of mediation in this matter. As a result of the teleconference, counsel

provided information by private emails to this judge regarding their client’s respective

       1
        Consistent with the Oral Order of December 6, 2018 (D.I. 3), the letter of the
parties to this appeal was not docketed.
positions on settlement numbers;

              WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. In light

of the joint letter and discussions during the teleconference, no objections are

anticipated to this Recommendation removing the matter from mandatory mediation

pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

              IT IS FURTHER recommended that counsel file a stipulated briefing

schedule for this appeal within in ten (10) days of the issuance of this Recommendation.

              Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge Mary Pat Thynge




                                            2
